This is an appeal by Mr. Dreyer against a judgment rendered in county court on a contract made by him with appellees to pay commission on the sale of land. Appellant, on the assignment of error, raised the proposition that appellees alleged a written contract to pay the commission, while the testimony showed an implied contract. He is wrong in the construction of appellees' petition. Appellees alleged that appellant requested them to sell this land, and that by reason of such request appellant became obligated to pay a commission, provided the sale was made. The sale was made, and appellant refused to execute the same on the ground that he had not contracted to pay a commission. The issue was submitted to the jury, as pleaded by plaintiffs. The verdict of the jury sustained plaintiffs' allegation. Hence judgment was properly rendered for the damages as found by the jury.
The judgment is affirmed.